Citation Nr: 9918825	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  99-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there is new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which found that the veteran had failed 
to submit new and material evidence to reopen his claim of 
entitlement to service connection for a skin disorder.  

The Board notes that the veteran's November 1998 Notice of 
Disagreement can be construed as expressing disagreement to 
that portion of the October 1998 rating decision denying 
entitlement to service connection for post-traumatic stress 
disorder.  The Board refers this matter back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An April 1998 BVA decision found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a skin disorder.

2.  Evidence added to the record since the April 1998 Board 
decision is not duplicative or cumulative of evidence 
previously of record and it is relevant, but it is not 
probative or so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 1998 decision, which denied reopening 
of the veteran's claim for entitlement to service connection 
for a skin disorder, is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).

2.  No new and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
skin disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has submitted new and material 
evidence sufficient to reopen his previously denied claim of 
entitlement to service connection for a skin disorder.  A BVA 
decision dated in April 1974 originally denied the veteran's 
claim for service connection for a skin disorder.  More 
recently, in April 1998 the Board considered and denied the 
veteran's attempt to reopen the claim for service connection 
for a skin disorder.  The Board's April 1998 denial was based 
upon a finding that the veteran had submitted no new evidence 
sufficient to demonstrate a relationship between a skin 
disorder and the veteran's period of active service.  That 
BVA decision is final.

The VA may reopen and readjudicate a Board disallowance only 
upon a finding of new and material evidence.  See 38 U.S.C.A. 
§§  5108, 7104(b); 38 C.F.R. § 3.156(a) (1998); see also 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  See Winters v. West, 12 Vet. 
App. 203 (1999).  The VA then evaluates a well-grounded claim 
on the merits after ensuring fulfillment of the duty to 
assist.  Id.; 38 U.S.C.A. § 5107(b).

The evidence of record at the time of the Board's April 1998 
decision included the following: the veteran's service 
medical records; reports of VA examinations in August 1969, 
December 1973, and June and July 1997; VA treatment records 
from 1969 to 1995; the transcript of the veteran's November 
1973 RO hearing, and; three lay statements from friends of 
the veteran submitted to the RO in June 1996.  In its April 
1998 decision the Board found that none of this evidence 
tended to show that the veteran's skin disorder had its onset 
in or worsened during his period of active service.

Evidence added to the record since the April 1998 decision 
includes the veteran's five-page DA-20 service personnel 
record, a letter dated in September 1998 from a physician at 
a VA dermatology clinic, letters dated in November and 
December 1998 from another physician at the VA dermatology 
clinic, and; the transcript of the veteran's March 1999 
videoconference hearing before the BVA.

The service personnel records identify the veteran and 
describe his Army training and certain other aspects of his 
period of active duty service, including the fact that he 
served a tour of duty in Vietnam in 1968 and 1969.  However, 
the service personnel records include no information whatever 
pertaining to a skin condition.  Although this evidence is 
new and neither cumulative nor redundant because it had not 
been associated with the claims file prior to April 1998, it 
does not bear directly or substantially upon the alleged 
causal connection between the veteran's skin disorder and his 
period of active service.  Therefore, the Board finds that 
the service personnel records do not constitute new and 
material evidence.

The letters dated in September, November and December 1998 
from the two VA physicians are similarly new and neither 
cumulative nor redundant, but they also fail to provide an 
etiological link between the veteran's period of active 
service and his skin disorder.  The September 1998 letter 
identified the veteran's skin disorder and described it as 
"recurrent every summer (by history) since 1969."  The 
November 1998 letter provides essentially the same 
information including the reference to the history of 
recurrence.  The December 1998 letter also describes the 
current skin disorder as having "afflicted" the veteran 
"[s]ince Vietnam."  However, the claims file contains no 
evidence suggesting that the source of the history of the 
veteran's skin disorder was other than the veteran himself.  
Indeed, the claims file contains no medical diagnosis or 
other independent confirmation of a skin condition before a 
December 1973 VA examination, more than four years following 
the veteran's separation from service.  There is no mention 
of a skin disorder on the report of the veteran's service 
separation examination and the veteran reported none at that 
time.  Accordingly, the Board finds that the doctors' 
statements regarding the onset of the veteran's skin disorder 
are based upon a medical history supplied only by the veteran 
himself and a history which has been previously considered 
and rejected.  A lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Because these statements cannot 
be competent medical evidence of a causal connection between 
the veteran's skin disorder and his period of active service 
they do not bear directly or substantially upon the specific 
matter under consideration.  Therefore, the Board finds that 
the doctors' letters do not constitute new and material 
evidence.

At his March 1999 videoconference hearing before the Board 
the veteran testified at length about the alleged onset of 
his skin disorder during his Army tour of duty in Vietnam, 
its subsequent treatment and the effect of the disorder upon 
his life.  The veteran provided similar testimony in his 
November 1973 RO hearing.  The Board finds that this 
testimony is not material because it is not competent medical 
evidence of a link between a current skin disorder and the 
veteran's period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Neither does the statement provide valid grounds to reopen 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Therefore, the statement cannot 
constitute new and material evidence sufficient to support 
reopening the veteran's claim.  See 38 C.F.R. § 3.156.

The RO's explanation of its October 1998 decision not to 
reopen includes a statement to the effect that newly 
submitted evidence cannot be new and material if it would not 
change the outcome of a case when viewed in the context of 
all other evidence of record.  This interpretation of the 
requirements to reopen a previously denied claim is now 
invalid.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed Cir. 
1998).  Nevertheless, the Board finds that the veteran has 
not been prejudiced by the RO's decision because the RO also 
has provided valid reasons for declining to reopen the 
veteran's claim and because the RO has provided the veteran 
with the full text 38 C.F.R. § 3.156.

Based on the foregoing the Board concludes that no new and 
material evidence has been presented to reopen the previously 
disallowed claim for entitlement to service connection for a 
skin disorder and that the Board's April 1998 decision 
remains final.


ORDER

New and material evidence not having been submitted, service 
connection for a skin disorder remains denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

